Citation Nr: 1730346	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-05 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 2 (diabetes), claimed as secondary to in-service herbicide agents exposure. 

2.  Entitlement to service connection for hypertension, claimed as secondary to diabetes and/or secondary to in-service herbicide agents exposure.

3.  Entitlement to service connection for residuals of a kidney transplant, claimed as secondary to diabetes and/or secondary to in-service herbicide agents exposure.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to diabetes and/or secondary to in-service herbicide agents exposure.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as secondary to diabetes and/or in-service herbicide exposure. 

6.  Entitlement to service connection for glaucoma, claimed as secondary to diabetes and/or secondary to in-service herbicide agents exposure.
REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970.  The Veteran served aboard the U.S.S. Hollister (DD 788) during the Vietnam War. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, April 2010, September 2010, and October 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In September 2013, the Veteran testified at a hearing held at VA's Central Office in Washington, D.C., before the undersigned Veterans Law Judge (VLJ).  A transcript of these proceedings has been associated with the Veteran's claims file, via Virtual VA.

In a May 2014 decision, the Board denied the Veteran's claims of service connection for diabetes, hypertension, kidney transplant, and peripheral neuropathy of the right and left lower extremities.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Memorandum Decision, the Court vacated the Board's May 2014 decision and remanded the matter for further adjudication consistent with its June 2015 decision. 
The case was returned to the Board.  In February 2016, the Board remanded all of the issues on appeal (to include the glaucoma issue) to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board. 

This appeal is now processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

FINDINGS OF FACT

1.  During his active service, the Veteran served on board the U.S.S. Hollister (DD-788). 

2.  There is no credible indication that during the Veteran's active service he had duty or visitation in the Republic of Vietnam. 

3.  Type II diabetes mellitus is not shown to have been present in service, in the initial post-service year, or for many years thereafter, nor has it been shown to be the result of exposure to herbicide agents.

4.  Hypertension is not shown to have been present in service, in the initial post-service year, or for many years thereafter, nor has it been shown to be the result of exposure to herbicide agents.

5.  The Veteran's kidney failure/kidney transplant resulted from uncontrolled hypertension, it was not shown to have been present in service, in the initial post-service year, or for many years thereafter, nor has it been shown to be the result of exposure to herbicide agents.
6.  Bilateral lower extremity neuropathy is not shown to have been present in service, in the initial post-service year, or for many years thereafter, nor has it been shown to be the result of exposure to herbicide agents.

7.  Glaucoma is not shown to have been present in service, in the initial post-service year, or for many years thereafter, nor has it been shown to be the result of exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  As defined by regulation, the Veteran had no service in the Republic of Vietnam.  38 U.S.C.A. §§ 501, 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.313 (2016).

2.  Diabetes mellitus type II was not incurred in or aggravated by active service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3.  Hypertension was not incurred in or aggravated by active service, nor may such a disability be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

4.  Bilateral lower extremity neuropathy was not incurred in or aggravated by active service nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

5.  Neither kidney failure nor a kidney transplant was incurred in or aggravated by active service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

6.  Glaucoma was not incurred in or aggravated by active service nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in the duty to notify; therefore, the Board need not address this section before proceeding to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Regarding VA's duty to assist, VA has obtained the Veteran's active duty service treatment records (STRs) and service personnel records (SPRs), as well as all VA and private treatment records identified by the Veteran.  Medical and administrative records were obtained from the Social Security Administration (SSA) in conjunction with the Veteran's claim for SSA disability benefits.  

While the Veteran has not been afforded a VA examination with an opinion regarding his claims, the Board finds that one is not necessary.  The Veteran's contention is that his diabetes mellitus type II should be afforded presumptive service connection on the basis of exposure to herbicides during service; and, that his other claimed disabilities are either related to the diabetes or resulted from in-service herbicide exposure. However, as will be explained below, findings of diabetes, renal failure, peripheral neuropathy, glaucoma, and hypertension are already of record.  Furthermore, the Veteran's service, as will be explained, does not constitute service in the Republic of Vietnam (Vietnam), as it is defined for VA purposes.  38 C.F.R. § 3.307 (a)(6)(iii).  He has presented no other theory of entitlement or basis on which to grant his claims.  The record does not show, and the Veteran has never contended, that he developed diabetes mellitus or any of the other claimed disorders during service, or within the first post-service year, or that his diabetes, hypertension, glaucoma, peripheral neuropathy, and kidney transplant are due to anything other than in-service herbicide exposure.  Therefore, a remand to afford the Veteran a VA examination is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the United States Court of Appeals for the Federal Circuit (Federal Circuit) ruled in Dickens, 814 F.3d at 1359 that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.  

The Board is also satisfied as to substantial compliance with its February 2016 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Veteran requested that the AOJ obtain deck logs for the U.S.S. Hollister to show that his ship was docked in a port and that he went ashore.  Accordingly, in February 2016, the Board remanded the claims to the AOJ for the Veteran's deck logs to be obtained.  Upon remand, the U.S. Department of the Navy found that the Command History for the U.S.S. Hollister was classified and could not be provided.  They said to contact the National Archives for copies of the deck logs.  The Joint Services Records Research Center (JSRRC), the National Archives, the U.S. Special Operations Command Historian, and the Department of Defense's Office of the Secretary all reviewed the deck logs and found that the logs did not provide evidence of the Veteran's ship going into the inland waterways of Vietnam.  The AOJ was unavailable to associate the actual copies of the deck logs (or provide the Veteran with his requested copy of the deck logs) due to the classified nature of the deck logs.  However, as the deck logs were reviewed by several government entities and each found that the logs did not document the U.S.S. Hollister going into the inland waterways of Vietnam, the Board finds that there has been substantial compliance with its remand directive regarding the deck logs.  The remand also directed the AOJ to issue a Statement of the Case (SOC) for the glaucoma claim.  The SOC was issued in March 2016, and the issue has been perfected and certified back to the Board.  Finally, the remand directed the AOJ to readjudicate the Veteran's claims, which was accomplished in the June 2016, September 2016, and March 2017 Supplemental SOCs (SSOCs).  Thus, the Board finds that there has been substantial compliance with its remand directives.  

II.  Service Connection

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive chronic disease such as diabetes or hypertension to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for diabetes on the basis that he was exposed to herbicide agents during service aboard the U.S.S. Hollister while the ship was in the official waters of Vietnam from October 23, 1969, to November 16, 1969, and from November 30, 1969, to December 18, 1969.  The Veteran asserts that his ship delivered ammunition supplies to Vietnam and that he transported the supplies to shore.  The Veteran has never asserted, nor does the record show, that he developed diabetes during service or within the first post-service year, or that his diabetes is related to any other incident, event, disease or injury in service other than herbicide agents exposure. 

A "veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases include, among others, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) and some forms of peripheral neuropathy.  38 C.F.R. § 3.309(e). 

"Service in Vietnam" includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to the country of Vietnam itself.  38 C.F.R. §§ 3.307(a)(6)(iii).  However, the VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of Vietnam to be considered to have served there, requires that an individual actually have been present within the land boundaries of Vietnam.  See VAOPGCPREC 27-97.  The Federal Circuit held that 38 C.F.R. § 3.307(a)(6)(iii) was reasonably interpreted by VA as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to be entitled to statutory presumptions of herbicide exposure and service connection.  Haas v. Peake, 525 F.3d 1168 (2008), cert denied, 129 S.Ct. 1002, 173 L.Ed 2d 315 (2009). 

Accordingly, as the law now stands, service in waters off the coast of Vietnam does not qualify as service "in Vietnam" for purposes of presumptive service connection on the basis of exposure to herbicides under 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.307, 3.309.

The Veteran's contentions that he stepped foot onto the soil of Vietnam to deliver supplies/ammunition is not corroborated by any source.  Although the U.S.S. Hollister was in the official waters of Vietnam, there is no indication that the ship docked at a port and/or travelled through the inland waterways.  The National Personnel Records Center (NPRC) responded in October 2009 that it was unable to corroborate the Veteran's account that he served in country in Vietnam based on his service aboard the U.S.S. Hollister.  Furthermore, the file contains a May 2009 memo from the JSRRC noting that it found no evidence to indicate that Navy or Coast Guard ships transported tactical herbicides from the U.S. to Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft and flew over Vietnam or equipment that was used in Vietnam.  Therefore, according to JSRRC, it could provide no evidence to support a veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era. 
VA maintains a list of U.S. Navy and Coast Guard ships associated with military service in Vietnam and possible exposure to herbicide agents based on military records which is found on VA's website.  The vessels are placed in five categories of ships that operated on the waters of Vietnam.  A ship is placed on this list when documentary evidence shows that it fits into a particular category.  The required evidence can come from an official ship history, deck logs, cruise books, Captain's letters, or similar documents.  A specific ship may be listed in more than one category, based on its activities.  Evidence requirements for the presumption of Herbicide agents exposure may vary depending on what dates the Veteran was aboard and what ship activity occurred on those dates.  Ship categories include: 

I.  Ships operating primarily or exclusively on Vietnam's inland waterways

This category includes smaller naval vessels involved with patrolling and interdicting enemy activity on the inland waterways of Vietnam.  It also includes ships supplying and supporting those operations.  Examples of such vessels include swift boats, river patrol boats, and LSTs [landing ship, tank].  The inland waterways are often referred to as "brown waters" because of their muddy color and the naval vessels operating on them are referred to as the Brown Water Navy and/or the Mobile Riverine Force.  All veterans who served aboard these vessels are eligible for the presumption of herbicide agents exposure because their primary service was on the inland waterways of Vietnam.

II.  Ships operating temporarily on Vietnam's inland waterways

This category includes large ocean-going ships that operated primarily on Vietnam's offshore waters for gunfire support of ground operations and interdiction of enemy vessels travelling along coastal waters.  It also includes ships supplying and supporting these operations.  Examples of such vessels include destroyers, cruisers, and cargo ships.  The deep offshore waters are often referred to as "blue waters" and naval vessels operating on them are referred to as the Blue Water Navy.  Ships in this category entered Vietnam's inland waterways temporarily as part of their gunfire, interdiction, or support missions.  All veterans who served aboard these vessels at the time of entry into Vietnam's inland waterways are eligible for the presumption of herbicide agents exposure.

III.  Ships that docked to shore or pier in Vietnam 

This category includes large ocean-going ships of the Blue Water Navy that entered an open water harbor and docked at a pier or otherwise docked to the shore of Vietnam.  As a result of this docking, it is assumed that crewmembers had the opportunity to go ashore for a work detail or for liberty leave.  Therefore, any veteran aboard the ship at the time of docking will be eligible for the presumption of exposure if that veteran provides a lay statement of personally going ashore.

IV.  Ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore

This category includes large ocean-going ships of the Blue Water Navy that conducted a variety of missions along the close coastal waters of Vietnam for extended periods of time.  Documentary evidence has been obtained for all ships in this category showing that some crewmembers actually went ashore.  Examples of such vessels include hospital ships, harbor repair ships, mine sweepers, and seaplane tenders.  Also included are combat ships, such as destroyers, when evidence shows that crewmembers went ashore.  Because shore activity of some crewmembers has been documented, any veteran aboard the ship at the time of documented shore activity will be eligible for the presumption of exposure if that veteran provides a lay statement of personally going ashore.

V.  Ships operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore

This category includes large ocean-going ships of the Blue Water Navy that conducted supply missions to Vietnam or transported troops into and out of the country through use of smaller landing craft housed within the mother ship.  Examples of such vessels include attack cargo ships, amphibious attack transports, and landing ship docks.  The smaller landing vessels within these ships required a crew of from 3 to 14, depending on size, as they ferried supplies or troops to and from shore.  Although official documents show that some crewmembers went ashore with the landing craft, they do not generally provide the names of these crewmembers.  Additionally, many of these ships are listed for extended time frames because they routinely travelled back and forth between the U.S. and Vietnam, and between Vietnam and other Asian Pacific ports, as they delivered supplies and troops to Vietnam.  Therefore, military records should be checked to ensure that the veteran was aboard when the ship was in Vietnamese waters (as shown by a PIES O34 request).  Any veteran aboard the mother ship during the time frame of offshore Vietnam landing craft activity will be eligible for the presumption of exposure if that veteran provides a lay statement of personally going ashore with the landing craft.

In viewing all of these categories, the U.S.S. Hollister (DD-788) is not among any of the vessels identified. 

At the Board hearing, the Veteran asserted that the deck logs would show that the U.S.S. Hollister was docked at port; however, deck logs do not identify day to day work assignments of individual crew members or events that take place elsewhere, such as the activities of crew members on detached duty.  This is why the VA Manuel M21-MRIII directs that the RO should not obtain deck logs for the sole purpose of determining whether a Veteran had in-country service in Vietnam.  Further, as stated above, the deck logs are not available as they are classified, but the deck logs were reviewed by several people and did not support a finding that the U.S.S. Hollister was docked at a Vietnam port.  The Veteran maintains that his ship had access directly to the land and that he spent time on land.  However, if that were the case, this would place the vessel in one of the above categories, but it is not recognized, as noted, in any of those groups. 

The Board acknowledges that the U.S.S. Hollister was in the official waters of Vietnam while the Veteran was serving onboard.  Despite the Veteran's assertions that this vessel served close enough to the shore such that he went on land there, such service was not verified and the U.S.S. Hollister is not among the vessels recognized as having such service.  The VA Secretary has determined that the evidence available at this time does not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans, i.e., those veterans who served in deep water naval vessels off the coast of Vietnam during the Vietnam War. 

Based on these findings, the Veteran did not have "service in the Republic of Vietnam" in order to be considered to have had qualifying military service and presumed exposure to herbicides.  Although the Veteran is competent to state that he stepped foot on the soil of Vietnam, his statements are outweighed by the objective findings in this case, which are based on NPRC findings, and extensive research by JSRRC and VA officials, as noted above. 

Since the Veteran did not serve in Vietnam during the requisite period of time, he is not presumed to have been exposed to herbicide agents for the purposes of the presumption.  Accordingly, service connection for diabetes mellitus must be denied on that basis.  38 C.F.R. § 3.309(e); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009).  Similarly, service connection for peripheral neuropathy must also be denied on that basis. 

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  It has been specifically held that the provisions of Combee are applicable in cases involving herbicide agents exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

In this regard, the Veteran has provided no evidence apart from his lay testimony addressed above to suggest exposure to herbicides in service.  The STRs do not reflect complaints, findings, treatment, or diagnosis of diabetes mellitus, glaucoma, hypertension, bilateral lower extremity neuropathy, or kidney failure, and none of these disorders were present in the initial post-service year.  The Veteran has never asserted otherwise.  A 1985 VA Agent Orange examination is the first evidence of some abnormal blood work relative to the kidney (high creatinine, etc.); however, the Veteran's glucose was in the normal range and the examination report specifically indicates that the Veteran did not have diabetes.  Likewise, there was no evidence of hypertension, glaucoma, elevated blood pressure, or peripheral neuropathy at that time. The examination report indicates that there was only a possible exposure to herbicides, but there is no indication of where this possible exposure may have taken place. 

VA records and private treatment records from St. Michael Hospital and Froedtert Memorial Lutheran Hospital beginning in 2000 show diagnosis and treatment for hypertension and kidney failure; however, neither of these diseases was shown to have had their onset during service or are otherwise related to service.  An August 2000 History and Physical from St. Michael Hospital show that the Veteran had a history of hypertension since 1983 and renal failure since January 2000.  The Froedtert records show that the Veteran underwent a kidney transplant in 2004 and that his renal failure was due to hypertension.  These records also show that the Veteran had elevated glucose and a diagnosis of diabetes as early as 2004 with neuropathy secondary to the diabetes mellitus.  The first post-service diagnosis of glaucoma was in VA treatment records dated in May 2010, which diagnosed the Veteran with "glaucoma suspect, not on drops."  In June 2013, the Veteran was prescribed eye drops for his glaucoma by the VA Medical Center.

Based on the entire evidence of record, there is no indication that, at any time during the Veteran's period of active service, or for many years thereafter, he suffered from diabetes, hypertension, glaucoma, bilateral lower extremity neuropathy, or renal failure.

As noted, the Veteran argues that, based on his service during the Vietnam era, he is entitled to a presumption of service connection under the provisions of 38 C.F.R. 
§§ 3.307 and 3.309.  While it is true that diabetes mellitus and peripheral neuropathy are two of those disorders for which service connection might be granted on a "presumptive" basis where there has been a diagnosis of that disability and "service in the Republic of Vietnam," there is no indication that the Veteran meets both of those requirements, as set forth above, despite his sincere testimony.  Further, there is no evidence suggesting that the Veteran developed diabetes mellitus or peripheral neuropathy of the lower extremities within one year of discharge from service. 

Similarly, there is no evidence suggesting that the Veteran developed kidney failure, glaucoma, or hypertension within one year of discharge from service or for many years thereafter. 

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's diabetes mellitus and resultant bilateral lower extremity neuropathy or the Veteran's hypertension, glaucoma, and resultant renal failure, all documented many years following service, with any incident or incidents of his period of active naval service or within the one year presumptive window.  Accordingly, service connection for diabetes and peripheral neuropathy on a direct and a presumptive basis must also be denied.  Similarly, service connection for hypertension, glaucoma, and renal failure must also be denied on a direct basis, and it is irrelevant for purposes of these claims as to whether any of the claimed disorders are secondary to the diabetes because service connection is not established.


(CONTINUED ON NEXT PAGE)

ORDER

The claim of entitlement to service connection for diabetes mellitus type 2 (diabetes), claimed as secondary to in-service herbicide agents exposure, is denied. 

The claim of entitlement to service connection for hypertension, claimed as secondary to diabetes and/or secondary to in-service herbicide agents exposure, is denied.

The claim of entitlement to service connection for residuals of a kidney transplant, claimed as secondary to diabetes and/or secondary to in-service herbicide agents exposure, is denied.

The claim of entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to diabetes and/or secondary to in-service herbicide agents exposure, is denied.

The claim of entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as secondary to diabetes and/or in-service herbicide exposure, is denied. 

The claim of entitlement to service connection for glaucoma, claimed as secondary to diabetes and/or secondary to in-service herbicide agents exposure, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


